Citation Nr: 1117265	
Decision Date: 05/04/11    Archive Date: 05/10/11

DOCKET NO.  06-26 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for lumbar disc disease, status-post laminectomy.

2.  Entitlement to an extraschedular evaluation for lumbar disc disease, status-post laminectomy, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had a period of active duty for training from May 1982 to October 1982; served on active duty from October 1990 to January 1991, July 1996 to March 1997, and January 2003 to January 2005; and had additional service with the United States Army National Guard.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina (RO).

The Veteran testified at an October 2006 travel Board hearing before the undersigned; the hearing transcript has been associated with the claims file.  

In a June 2009 rating decision, the RO granted a separate 10 percent evaluation for left S1 sciatica due to lumbar disc disease, status-post laminectomy, effective January 13, 2005.  The RO granted an increased 40 percent evaluation for left S1 sciatica, effective August 19, 2008.  A separate 10 percent evaluation was assigned for sensory impairment of the right lower extremity due to lumbar disc disease, status-post laminectomy, effective August 19, 2008.  

The Board remanded the case for further development in March 2007 and October 2009.  Development has been completed and the case is once again before the Board for review.

The issue of entitlement to an extraschedular evaluation for lumbar disc disease, status-post laminectomy, currently rated as 20 percent disabling, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service-connected lumbar disc disease, status-post laminectomy, results in limitation of motion of the thoracolumbar spine with objective evidence of pain on active motion.  The Veteran had 35 degrees to 50 degrees forward flexion in the thoracolumbar spine with consideration of limitations due to pain.  The Veteran's service-connected lumbar spine disability does not result in unfavorable ankylosis of the entire thoracolumbar spine.

2.  Prior to August 19, 2008, lumbar disc disease, status-post laminectomy did not result in any incapacitating episodes requiring bed rest prescribed by a physician and treatment by a physician.  

3.  Prior to August 19, 2008, the Veteran is shown to have left S1 sciatica or radiculopathy due to service-connected lumbar disc disease.  The Veteran has numbness, pain, and paresthesias in the left lower extremity with normal sensory examinations and diminished reflexes on examination.  There was no objective evidence of weakness or muscle atrophy.

4.  Prior to August 19, 2008, the Veteran is shown to have sensory impairment of the right lower extremity, diagnosed as sciatica or radiculopathy, due to lumbar disc disease.  The Veteran had numbness, pain, and paresthesias in the right lower extremity with normal sensory examinations, and diminished to normal reflexes on examination.  

5.  From August 19, 2008, the Veteran's lumbar disc disease, status-post laminectomy, has resulted in incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  
6.  From August 19, 2008, medical evidence of record shows the Veteran has urinary frequency with a daytime voiding interval of two to three hours and nocturia with four voidings per night due to his service-connected lumbar disc disease.


CONCLUSIONS OF LAW

1.  Prior to August 19, 2009, the criteria for an evaluation in excess of 20 percent for lumbar disc disease, status-post laminectomy have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5242, and 5243 (2010).

2.  Prior to August 19, 2009, the criteria for a separate 10 percent rating for sensory impairment of the right lower extremity due to lumbar disc disease have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2010).  

3.  Prior to August 19, 2009, the criteria for an evaluation in excess of 10 percent for left S1 sciatica due to service-connected lumbar disc disease have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2010).  

4.  From August 19, 2008, the criteria for an increased 60 percent evaluation for lumbar disc disease, status-post laminectomy have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5243 (2010).

5.  From August 19, 2008, the criteria for a separate 20 percent rating for urinary frequency due to service-connected lumbar disc disease have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 4.115a, Diagnostic Code 7542 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).

In a March 2005 letter, VA informed the Veteran of the evidence necessary to substantiate his initial claim for service connection, evidence VA would reasonably seek to obtain, and information and evidence for which the Veteran was responsible.  A March 2006 letter provided the Veteran with notice of the type of evidence necessary to establish a disability rating and effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This notice was not received prior to the initial rating decision.  Despite the inadequate timing of this notice, the Board finds no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In that regard, the March 2005 letter addressed the Veteran's original application for service connection.  In April 2005, the RO awarded service connection for lumbar disc disease, status-post laminectomy and assigned a 20 evaluation, effective January 13, 2005.  Therefore, the March 2005 letter served its purpose in providing VCAA notice and its application is no longer required because the original claim has been "substantiated."  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's VA and private treatment records, SSA medical records, VA examinations, and a Board hearing transcript have been associated with the claims file.  The Board notes specifically that the Veteran was afforded VA examinations in March 2005 and August 2008.  38 C.F.R. § 3.159(c)(4) (2010).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are adequate as collectively they are predicated on a review of the claims folder and medical records contained therein; contain a description of the history of the disability at issue; document and consider the Veteran's complaints and symptoms; address the relevant rating criteria; and contain a discussion of the effects of the Veteran's service-connected disability on the Veteran's daily activities.  The Board notes that the August 2008 VA examination did not clearly address the rating criteria as it pertains to incapacitating episodes due to intervertebral disc syndrome; however, this question was addressed in a later August 2008 addendum.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met. 38 C.F.R. § 3.159(c)(4). 

The Board notes that in August 2009 and February 2011 statements, the Veteran's representative contends that an August 2008 VA examination is inadequate because it failed to address the Veteran's functional loss due to pain as delineated in DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  The Veteran's representative also contends that the VA examiner failed to address whether the Veteran had ankylosis, or fixation of the entire thoracolumbar spine.  The Board has reviewed the VA examination report and finds that the August 2008 VA examiner adequately identified and addressed the Veteran's symptoms of fatigue, decreased  motion, stiffness, weakness, spasms and pain due to his service-connected lumbar back disability.  Further, range of motion testing completed during examination noted the degree at which the Veteran's pain began and ended.  Additional pain was noted with repetitive use, and any additional loss of motion due to pain shown on repetitive use was quantified in degrees.  The Board finds, therefore, that the August 2008 VA examination report fully addresses the Deluca criteria.  Furthermore, because the Veteran is shown to have a measurable level of extension, flexion, lateral rotation, and lateral flexion in the lumbar spine as delineated in the August 2008 examination report; the Board finds that the VA examination report clearly shows that the Veteran's spine is not in fixation.  Therefore, further remand to address the issue of ankylosis is not necessary.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  The Board finds that the VA examinations in this case are adequate.  VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claim, and to respond to VA notices.  The Veteran and his representative have not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

B. Law and Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2010).

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999). The United States Court of Appeals for Veterans Claims (Court or CAVC) has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  In evaluating the claims below, the Board has considered whether staged ratings are warranted.  The evidence of record does not establish distinct time periods where the Veteran's service-connected lumbar spine disability results in symptoms that would warrant different ratings.  

Under Diagnostic Code 5003, degenerative arthritis is rated based on limitation of motion under the appropriate diagnostic codes for the specific joint involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010).  However, when the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Id.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  In the absence of limitation of motion, a 10 percent evaluation is assigned with x-ray evidence of involvement of two or more major joints; a 20 percent rating is assigned with x- ray evidence of involvement of two or more major joints with occasional incapacitating exacerbations.  Id.

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss may be due to due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2010).  Pain on movement, swelling, deformity, or atrophy of disuse are relevant factors in regard to joint disability. 38 C.F.R. § 4.45 (2010).  Painful, unstable, or malaligned joints, due to a healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59 (2010).

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2010).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

The schedular criteria for the rating of spine disabilities evaluates lumbosacral strain and degenerative arthritis of the spine based on limitation of motion under the General Rating Formula for Disease and Injuries of the Spine.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2010); See also Diagnostic Code 5003 (2010).  Under the General Formula, a 20 percent evaluation is warranted where disability results in forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  Id.  A higher 40 percent evaluation is assigned for forward flexion of the thoracolumbar spine at 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent evaluation is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  Id.  A 100 percent evaluation is assigned for unfavorable ankylosis of the entire spine.  Id.

The General Formula for Diseases and Injuries of the Spine also, in pertinent part, provide the following Notes:

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees; extension is zero to 30 degrees; left and right lateral flexion are zero to 30 degrees; and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The combined normal range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of the spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation; or neurological symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis).  Id.

Under the applicable criteria, intervertebral disc syndrome (preoperatively or postoperatively) is to be evaluated either under the general rating for disease and injuries of the spine (outlined above) or under the formula for rating intervertebral disc syndrome based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25. 

Under Diagnostic Code 5243 (Intervertebral Disc Syndrome), a higher 40 percent evaluation is assigned with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a maximum 60 percent evaluation is assigned with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2010).

For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.   Id. at Note (2).

Private treatment records dated in 2005 show that the Veteran was seen for low back pain with radiculopathy.

A March 2005 VA general medical examination included a review of the claims file.  The Veteran's history was discussed.  The Veteran walked with a small limp favoring the left leg.  He did not use a cane or a brace.  He was able to take off his shoes and socks for examination himself, but did so very slowly.  An examination of the spine showed no kyphosis or scoliosis.  The Veteran reported having lower back pain which radiated to the left leg and left foot.  He had flare-ups of back pain with prolonged standing and walking for more than 20 minutes.  He had no bladder or bowel complaints.  Range of motion testing shows that the Veteran had 60 degrees forward flexion, 15 degrees extension, 30 degrees left and right lateral flexion, and 35 degrees left and right lateral rotation, limited by pain.  The VA examiner noted that the Veteran had additional loss of motion due to pain.  Additional loss of motion was as follows: flexion to 35 degrees, extension to 20 degrees, and left and right lateral flexion to 10 degrees.  The Veteran had no additional loss of motion with repetition and no fatigue, incoordination, or lack of endurance.

A neurological examination was completed.  Pinprick sensation was normal to the lower extremities.  The Veteran had no atrophy or weakness.  Reflexes, including patella and Achilles tendon reflexes were normal.  Lasegue's sign was positive for the left lower extremity indicating radiculopathy.  There was no kyphosis, scoliosis, or fixed deformity of the back.  The Veteran had no episodes of incapacitation in the past 12 months.  The Veteran was diagnosed with lumbar disc disease, status post lumbar laminectomy with residual pain and limitation of motion.  There was sensory radiculopathy of the left lower extremity.  The Veteran had tenderness at the L4-L5 level.  There was no effusion, erythematous change, muscle spasm, or pain on motion.  

A December 2005 letter from a private physician shows that the Veteran had severe degenerative disc disease which was disabling to him for any employment despite having two previous back surgeries and nonsurgical treatment for this condition. 

VA treatment records dated from 2005 to 2009 show that the Veteran had chronic back pain with L1-S1 radiculopathy or sciatica, left worse than right.  The Veteran reported having lower extremity parasthesias and numbness or burning in the left leg.  He reported giving way of the left leg in 2008.  A February 2008 physical therapy consultation shows that it was recommended that the Veteran use a rollator walker with a seat for ambulating long distances or for use outside the home.  

A March 2008 treatment report from the VA pain clinic shows that the Veteran was not able to work due since 2003 due to his low back pain.  The VA physician stated that it would be unlikely that the Veteran would ever be able to work in the future.  This prognosis was based on observations of patients with low back pain who had been unable to work for at least two years.  

During a March 2008 MRI, the Veteran reported that weakens and numbness in the legs had been getting worse over the last six months.  The Veteran had more difficulty with walking and fell five to six weeks prior.  The Veterans was referred for an evaluation for nerve impingement.  

An August 19, 2008 VA examination included a review of the claims file.  The Veteran reported having daily pain, numbness, weakness, and poor sleep.  The VA examiner noted that depression due to chronic pain was also a likely issue.  The Veteran has surgery to the back in August 2003.  He reported having urinary incontinence; however, the wearing of absorbent material was not required.  He had urinary urgency and urinary frequency with two to three hour intervals as well as nocturia with four voidings per night.  The Veteran did not have fecal incontinence. The Veteran reported having severe flare-ups of his spinal condition occurring weekly and lasting for hours.  When pain was severe, the Veteran could only tolerate lying in bed and he could not eat normal meals.  The Veteran used a brace and a walker.  He could not walk for more than a few yards. 

A physical examination was completed.  The Veteran had objective evidence of spasm, atrophy, guarding, pain with motion, tenderness, and weakness in the thoracic sacrospinalis.  Muscle spasm, tenderness, and guarding were not severe enough to result in abnormal gait or abnormal spinal contour.  The Veteran's posture was stooped and fixed in a flexed position.  The Veteran's gait was antalgic with poor propulsion.  He relied heavily on a wheeled walker to ambulate.  The Veteran had kyphosis and lumbar flattening in the spine.  

Range of motion testing shows that the Veteran had 10 degrees extension in the thoracolumbar spine with pain throughout range of motion.  The VA examiner noted that the Veteran's pain prevented good strength.  The Veteran had 55 degrees flexion with pain beginning at 50 degrees.  The Veteran had pain with repetitive use, but had no additional loss of motion with flexion and extension on repetitive use.  The Veteran had 8 degrees right lateral flexion and 10 degrees left lateral flexion with consideration of limitation of motion due to pain and loss of motion on repetitive use.  The Veteran had 20 degrees right and left lateral flexion with consideration of limitation of motion due to pain and loss of motion on repetitive use.  

The Veteran retired in March 2005 due to his back pain with radiculopathy.  His back disability prevented him from doing chores and sports, had severe effects on shopping and exercise, and had moderate effects on recreation and traveling.   The VA examiner stated that he completely agreed with a March 2008 assessment from the VA pain clinic which showed that it would be unlikely that the Veteran would ever be able to work in the future due to his back disability.  The VA examiner stated that no further comment was necessary to address the Veteran's ability to work. 

An addendum to the August 2008 VA examination shows that the Veteran had approximately 48 days worth of incapacitating episodes due to his lumbar spine disability.  The VA examiner noted that the Veteran reported having approximately four such episodes in a month.  During these days, the Veteran could not get out of bed, pain was severe, and the Veteran's wife had to help him rise from the bed, go to the bathroom, and go back to bed.  

The schedular criteria for the rating of spine disabilities evaluates degenerative arthritis based on limitation of motion under the General Rating Formula for Disease and Injuries of the Spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5242 and 5243 (2010).  The Veteran is currently in receipt of a 20 percent evaluation for his service-connected spine disability.  A higher 40 percent evaluation is assigned for forward flexion of the thoracolumbar spine at 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.

Medical evidence shows that the Veteran's service-connected lumbar spine disability has increased in severity over the course of this appeal.  However, in the present case, the Veteran's back disability is not shown to result in forward flexion of the thoracolumbar spine at 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine to warrant a higher 40 percent evaluation.   A March 2005 VA examination shows that the Veteran had 60 degrees forward flexion .  The Veteran was noted to have additional functional loss due to pain, resulting in 35 degrees forward flexion with the consideration of pain.  An August 2008 VA examination shows that the Veteran had 50 degrees forward flexion in the thoracolumbar spine limited by pain.  Forward flexion was not limited to 30 degrees or less, even with consideration of the Veteran's pain.  While the Veteran's posture was described as "fixed" on one occasion, during VA examinations he has had measurable ranges of motion in the spine; he did not have favorable or unfavorable ankylosis of the thoracolumbar spine during any point during the course of the appeal.  Therefore, the Board finds that even with consideration of the Veteran's functional loss, the Veteran's disability picture does not resemble the criteria described for a higher 40 percent rating under Diagnostic Code 5242.  38 C.F.R. §§ 4.40, 4.45 (2010); DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).

The Board notes that the General Rating Formula for Diseases and Injuries of the Spine allows for separate evaluations for chronic orthopedic and neurologic manifestations.  See 38 C.F.R. § 4.71a Note (1).  The Veteran has been assigned separate evaluations for neurological manifestations in the left and right lower extremities.  As the Board will discuss below, consideration has also been given to whether separate or increased ratings are warranted for neurological manifestations of the Veteran's service-connected lumbar spine disability.  See 38 C.F.R. § 4.124a, 8520 (2010).

The Board has considered whether a higher evaluation is warranted under Diagnostic Code 5243 which contemplates ratings for intervertebral disc syndrome based on incapacitating episodes.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2010).  The Board has considered whether the Veteran's service-connected lumbar spine disability has resulted in incapacitating episodes and the duration of any such episodes as described under Diagnostic Code 5243.  A March 2005 VA examination shows that the Veteran had no episodes of incapacitation in the past 12 months.  VA treatment records dated from 2005 to 2008 do not reflect any incapacitating episodes requiring bed rest prescribed by a physician and treatment by a physician.  An August 2008 VA examination shows that the Veteran reported having severe flare-ups of back pain occurring weekly, and lasting for hours.  An addendum to the Veteran's August 2008 VA examination shows that the Veteran had approximately 48 days of incapacitating episodes in a 12-month period.  

Prior to August 19, 2008, the Board finds that a compensable rating is not available under Diagnostic Code 5243 based on incapacitating episodes.  In that regard, no episodes of incapacitation were shown for the past 12 month period during the Veteran's March 2005 VA examination.  Prior to August 19, 2008, the frequency and duration of the Veteran's incapacitating episodes is not discernable from the evidence of record.  

From August 19, 2008, because the Veteran's lumbar disc disease, status-post laminectomy, is shown to result in incapacitating episodes having a total duration of approximately 48 days, or over 6 weeks is a 12-month period.  Therefore, the Board finds that a higher 60 percent evaluation is warranted under Diagnostic Code 5243 in this case.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2010).  The Board notes that a 60 percent evaluation is the maximum evaluation available under Diagnostic Code 5243; therefore a higher evaluation is not assignable under that Diagnostic Code.  Id.





2.  Left Lower Extremity Sciatica and Right Lower Extremity Sensory Impairment

The Veteran's initial rating under Diagnostic Code 5242, when evaluated under the General Rating Formula of Diseases and Injuries of the Spine, allows for separate evaluations for chronic orthopedic and neurologic manifestations.   The Board has, therefore, considered whether separate or higher evaluations are available to the Veteran based on neurological manifestations secondary to his lumbar disc disease, status-post laminectomy prior to August 19, 2008.

The Veteran has been assigned separate ratings for left lower extremity sciatica and right lower extremity sensory impairment under Diagnostic Code 8520.  The Veteran was assigned a 10 percent evaluation for left S1 sciatica effective January 13, 2005.  He was assigned 40 percent evaluation for left S1 sciatica effective August 19, 2008.  The Veteran was assigned a 10 percent evaluation for sensory impairment of the right lower extremity effective August 19, 2008.  

Diagnostic Codes 8520 - 8730 address ratings for paralysis of the peripheral nerves affecting the lower extremities, neuritis, and neuralgia.  38 C.F.R. § 4.124a, Diagnostic Codes 8520 - 8730 (2010).  

Diagnostic Codes 8520, 8620, and 8720 provide ratings for paralysis, neuritis, and neuralgia of the sciatic nerve.  38 C.F.R. § 4.124a.  Neuritis and neuralgia are rated as incomplete paralysis.  Disability ratings of 10, 20, and 40 percent are warranted, respectively, for mild, moderate, moderately severe incomplete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2010).  A disability rating of 60 percent is warranted for severe incomplete paralysis with marked muscle atrophy.  Id.  An 80 percent rating is warranted with complete paralysis of the sciatic nerve.  Id.

The Board notes that in rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.

VA treatment records dated from 2005 to 2009 show that the Veteran has been diagnosed with sciatica and lumbar radiculopathy in the bilateral lower extremities.  The Veteran has reported numbness and pain in the lower extremities and is treated with medication. 

Private treatment reports dated in 2005 show that the Veteran was seen for back pain with radiculopathy.  A September 2005 private treatment report shows that the Veteran had low back pain which radiated into the left leg.  The Veteran reported numbness in both calves and perceived weakness in both lower extremities.  No sensory defects were noted on a neurological examination.  Deep tendon reflexes were absent at the patellar and Achilles bilaterally. 

A January 2006 private treatment notes shows that the Veteran had lumbar back pain with radiculopathy.  He had a history of lumbar disc surgery with nerve damage.  A neurological examination reflects normal sensation and minimal reflexes in the lower extremities. 

A March 2005 VA general medical examination included a neurological examination.  Pinprick sensation was normal to the lower extremities.  The Veteran had no atrophy or weakness.  Reflexes, including patella and Achilles tendon reflexes were normal.  Lasegue's sign was positive for the left lower extremity indicating radiculopathy.  The Veteran was diagnosed with sensory radiculopathy of the left lower extremity. 

An August 19, 2008 VA examination included an examination of the nerves.  A motor examination shows that the Veteran had active movement in the lower extremities against gravity or against some resistance.  He had decreased muscle tone in the left thigh as compared to the right.  Muscle tone in the right thigh was noted to be fair.  The Veteran had muscle atrophy in the left thigh with a 23 inch mid-thigh girth as compared to the right thigh at 24.5 inches.  A sensory examination shows that the Veteran had absent sensation to vibration in the left lower extremity, and impaired sensation to pain, light touch, and position sense.  The Veteran had normal sensation to vibration, light touch and position sense in the right lower extremity and impaired pain sensation.  A reflex examination was normal.      

Prior to August 19, 2008, the Veteran is shown to have sciatica and lumbar radiculopathy in both the right and left lower extremities, left worse than right.  The Veteran had numbness, pain, and paresthesias in right lower extremity with an otherwise normal sensory examination.  The Veteran had diminished reflexes in the left lower extremity and diminished to normal reflexes in the right lower extremity.  In light of the foregoing, the Board finds, therefore, that prior to August 19, 2008, a 10 percent evaluation is warranted for sensory impairment of the right lower extremity as it was mild.  

Prior to August 19, 2008, the Board finds that an evaluation in excess 10 percent is not warranted for neurological symptoms in either the right lower extremity or the left lower extremity.  Prior to August 19, 2008, the medical evidence of record shows that the Veteran's neurological symptoms are largely sensory in nature and are shown to be mild in degree.  In that regard, although the Veteran had diagnosed sensory radiculopathy characterized by neurological symptoms of pain, paresthesias, numbness, and diminished reflexes; sensory examinations completed prior to August 19, 2008 were otherwise normal.  Prior to August 19, 2008, the Veteran's neurological symptoms in the bilateral lower extremities are not shown to be moderate in degree as described for a higher 20 percent rating.  See 38 C.F.R. § 4.124a Diagnostic Codes 8520.  Thus, the Board finds that prior to August 19, 2008 evaluations in excess of 10 percent for neurological impairment of the left lower extremity and right lower extremity are not warranted.

The Board notes that from August 19, 2008, an evaluation in excess of 10 percent is not warranted for neurological symptoms in the right lower extremity.  The Veteran's neurological symptoms continued to be characterized by numbness, pain, and paresthesias.  Although the Veteran was additionally shown to have impaired pain sensation in the right lower extremity at the time of an August 2008 VA examination, he had normal sensation to vibration, light touch, and position sense.   The Board finds that from August 19, 2008, the Veteran's neurological symptoms in the right lower extremity continue to be largely sensory in nature and are not shown to be moderate in degree as described for a higher 20 percent rating.  See 38 C.F.R. § 4.124a Diagnostic Codes 8520.  

The Board notes that from August 19, 2008, an evaluation in excess of 40 percent is not warranted for neurological symptoms in the left lower extremity.  An August 19, 2008 VA examination shows that the Veteran had a discernable increase in the severity of his left S1 sciatica or radiculopathy.  The Veteran continued to have pain and paresthesias in the left lower extremity.  Additionally, the Veteran was shown to have impaired sensation, decreased muscle tone, and muscle atrophy with a 23 inch mid-thigh girth as compared to the right thigh at 24.5 inches.  From to August 19, 2008, the Board finds that the Veteran's sciatica is consistent with moderately severe neuritis, neuralgia, or incomplete paralysis of the sciatic nerve.  The Board notes that a higher 60 percent rating requires severe neuritis, neuralgia, or incomplete paralysis of the sciatic nerve with marked muscle atrophy.  Although the Veteran in this case is shown to have some muscle atrophy in the left thigh, with a loss of 1.5 inches of mid thigh girth; the Board finds that muscle atrophy is not shown to be marked in degree, nor is sciatica shown to be of such severity that a higher 60 percent rating is warranted.  See 38 C.F.R. § 4.124a Diagnostic Codes 8520.  

3.  Urinary Frequency 

Under Diagnostic Code 7542, a neurogenic bladder is to be rated as voiding dysfunction under the Ratings of the Genitourinary System.  Voiding dysfunction is to be rated based on urine leakage, frequency, or obstructed voiding.  The Board notes that obstructed voiding is not indicated in this case.

A 20 percent evaluation is warranted for urine leakage requiring the use of absorbent materials which must be changed less than 2 times per day.  38 C.F.R. § 4.115a.  A 40 percent evaluation is assigned for urine leakage requiring the use of absorbent materials which must be changed 2 to 4 times per day.  Id.

A 10 percent evaluation is assigned for daytime voiding with an interval that is between two and three hours or when there is awakening to void two times per night.  38 C.F.R. § 4.115a.  A 20 percent evaluation for daytime voiding with an interval that is between one and two hours or awakening to void three to four times a night.  Id.  A 40 percent disability rating is assigned for daytime voiding with an interval that is less than one hour, or; with awakening to void five or more times per night.  Id.  

VA treatment reports show that the Veteran denied having any bowel or bladder problems during December 2005, May 2006, July 2006, February 2008, and March 2008 evaluations for his back disability.  A December 2005 treatment note shows that the Veteran was told to notify VA if he had the onset of any bladder problems.

An August 19, 2008 VA examination shows that the Veteran had urinary incontinence; however, the wearing of absorbent material was not required.  The Veteran had urinary urgency and urinary frequency with a two to three hour intervals and nocturia with four voidings per night.  The Veteran did not have fecal incontinence.  

A November 2008 VA pain clinic note for the evaluation of the Veteran's back disability shows that the Veteran reported dribbling with bladder urgency.

Medical evidence shows that from August 19, 2008, the Veteran had urinary urgency, urinary frequency, and urinary leakage secondary to his back disability, which did not require the use of absorbent material.  The Veteran had a daytime voiding interval between two and three hours and a nighttime voiding interval of four times a night.  In light of the foregoing, the Board finds that from August 19, 2008, a separate 20 percent evaluation is warranted for urinary frequency secondary to lumbar disc disease, status-post laminectomy, where the Veteran had to awakening to void four times a night.  See 38 C.F.R. § 4.115a, Diagnostic Code 7542 (2010)

Prior to August 19, 2008, there is no objective evidence of a bladder problems secondary to the Veteran's back.  From August 19, 2008, the Veteran is not shown to have daytime voiding with an interval that is less than one hour, or nighttime voiding of five or more times per night to warrant a higher 40 percent evaluation.  See 38 C.F.R. § 4.115a, Diagnostic Code 7542 (2010)

4.  Consideration of Lay Evidence

In reaching the above conclusions, the Board has not overlooked the Veteran's statements with regard to the severity of his lumbar spine disability and associated neurological manifestations.  In this regard, the Veteran is competent to report on factual matters of which he had firsthand knowledge, e.g., experiencing pain and weakness; and the Board finds that the Veteran's reports have been credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay evidence was provided by the Veteran during his VA examinations and this evidence was considered by VA examiners.  The Veteran is competent to provide such testimony, and the Board finds that the Veteran's statements are credible.  The Board has considered the Veteran's reports with respect to pain, and associated limitation of function due to pain, and with respect to his neurological manifestations secondary to his service-connected lumbar spine disability in evaluating his assigned ratings.  The Board notes, however, that with respect to the Rating Schedule, where the criteria set forth therein require medical expertise which the Veteran has not been shown to have or where these types of findings are not readily observable by a lay person; the Board has accorded greater probative weight to objective medical findings and opinions provided by the Veteran's treatment reports and his VA examination reports.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) ("[t]he probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . the credibility and weight to be attached to these opinions [are] within the province of the adjudicator.")   

C. Conclusion

Prior to August 19, 2009, the preponderance of the evidence is against finding that the orthopedic manifestations of the Veteran's lumbar disc disease, status-post laminectomy warrant a higher rating evaluation.  From August 19, 2009, the Board concludes that the evidence supports a 60 percent rating for lumbar disc disease, status-post laminectomy, based on incapacitating episodes.
  
From August 19, 2009, the Board concludes that the evidence supports a 10 percent rating for sensory impairment of the right lower extremity due to lumbar disc disease.  Prior to August 19, 2009 the preponderance of the evidence is against finding that left S1 sciatica due to service-connected lumbar disc disease warrants a higher rating evaluation.  

From August 19, 2008, the Board concludes that the evidence supports a 20 percent rating for urinary frequency due to a service-connected lumbar disc disease.  

In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt.


ORDER

Prior to August 19, 2009, an increased evaluation for the orthopedic manifestations of service-connected lumbosacral strain with degenerative disc disease, in excess of 20 percent is denied.

From August 19, 2009, a 60 percent rating, but no more, is granted for lumbar disc disease, status-post laminectomy, based on incapacitating episodes subject to the law and regulations governing the payment of monetary benefits. 

Prior to August 19, 2009, a 10 percent rating, but no more, is granted for sensory impairment of the right lower extremity due to service-connected lumbar disc disease subject to the law and regulations governing the payment of monetary benefits. 

Prior to August 19, 2009, an increased evaluation for left S1 sciatica due to service-connected lumbar disc disease, in excess of 10 percent is denied. 

From August 19, 2009, a 20 percent rating, but no more, is granted for urinary frequency due to a service-connected lumbar disc disease subject to the law and regulations governing the payment of monetary benefits. 


REMAND

The Veteran's disability may present an exceptional or unusual disability picture, if his symptoms result in marked interference with employment beyond that contemplated by the schedule for rating disabilities or frequent periods of hospitalization are shown to render impractical the application of the regular schedular standards.

Although the Board may not assign an extraschedular rating in the first instance because the authority for doing so is vested in a particular VA official, the Director of the Compensation and Pension Service, the Board may consider whether remand to the RO for referral to those officials is warranted.  See 38 C.F.R. § 4.16(b) (2009); Bagwell v. Brown, 9 Vet. App. 337 (1996) (holding that the Board is precluded from assigning an extra-schedular rating in the first instance, but the Board is not precluded from considering whether referral to the VA officials is warranted); see also VAOPGCPREC 6-96 (Aug. 16, 1996).

In the present case, medical evidence of record shows that the Veteran's lumbar disc disease, status-post laminectomy, renders him unemployable.  The Veteran has been separately rated for neurological manifestations of his lumbar spine disability, to include left lower extremity sciatica and right lower extremity sensory impairment.  Additionally, the Board has found that a separate rating is warranted for urinary dysfunction secondary to the Veteran's service-connected lumbar spine disability.  Due to the complexity of the Veteran's case; the Board finds that a referral to the Chief Benefits Director of VA's Compensation and Pension Service for consideration of an extraschedular evaluation of the Veteran's back disability and neurological manifestations of such is warranted under 38 C.F.R. § 3.321.

The Board notes that pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2010).  The RO should take any additional development on remand as deemed necessary.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. Inform the Veteran of the elements of a claim for an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1). 

2.  After all available evidence has been associated with the claims file, the RO/AMC should review the evidence and determine if further development is warranted.  The RO/AMC should take any additional development as deemed necessary.  

3.  Thereafter, the RO/AMC should refer the Veterans claim for an extraschedular evaluation for service-connected lumbar disc disease, status-post laminectomy, and neurological manifestations of such to the Chief Benefits Director of VA's Compensation and Pension Service, for consideration of an extraschedular evaluation under the provisions of 38 C.F.R. § 3.321(b)(1).  

4.  If the determination remains adverse to the Veteran, the Veteran should be provided a supplemental statement of the case, which includes a summary of all pertinent evidence and legal authority, as well as the reasons for the decision.  The Veteran and his representative should be afforded a reasonable period in which to respond, and the record should then be returned to the Board for further appellate review, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


